Joseph T. Pilato, J.
The Department of Social Services brought a petition alleging that the ex-wife of their recipient is responsible for his support. There is no allegation that he was a recipient or in need of assistance at the time respondent divorced him. The divorce was granted on a fault ground and provided no support for the defendant (husband).
The statutes creating a responsibility of a spouse to support his espoused (Family Ct. Act, § 413; Social Services Law, § 101, subd. 1) are penal in nature and must be strictly construed. (Matter of West v. Charles, 46 Misc 2d 200; Matter of Lasher v. Decker, 43 Misc 2d 211.)
An ex-spouse is not a ‘ ‘ spouse ’ ’ under those sections of the law.
It seems logical that if entering into a marriage contract creates certain duties, that an unconditional dissolution of that contract removes them.
Petition is dismissed for failure to state a cause of action.